Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to neither disclose nor sufficiently suggest the combination of features as claimed and arranged by Applicant. A system comprising a memory for storing instructions, and circuitry in a client device for executing the instructions to perform operations, the operations comprising receiving a media stream from a media presentation and distribution system via a network, wherein the received media stream comprises media content and a tag, and wherein the media content comprises programming media content and non-programming media content, identifying the tag in the media content based on a user-attribute of the client device, wherein the identified tag corresponds to an overlay-graphic item, identifying a candidate time-period in a playback duration of the media content based on the identified tag in the media content, and transmitting a request to the media presentation and distribution system for selection of a candidate time-period in the media content, wherein the candidate time-period is selected based on the tag at a specified time in the media content, and presenting the overlay-graphic item at the candidate time-period in the media content based on the identified tag in the media content, as claimed and arranged by Applicant, was not known in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS T CORBO whose telephone number is (571)270-5675.  The examiner can normally be reached on Monday - Friday 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-75197519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS T CORBO/
Primary Examiner, Art Unit 2424
02/16/2021